Exhibit 2 P R E S S R E L E A S E Contacts Shirley Nakar AudioCodes Tel: +972-3-976-4000 Shirley@audiocodes.com AudioCodes Appoints Chief Strategy Officer Lod, Israel – March 22, 2010 – AudioCodes (NasdaqGS: AUDC), a leading provider of Voice over IP (VoIP) technologies and Voice Network products today announced the appointment of Jeffrey Kahn as Chief Strategy Officer effective immediately. Mr. Kahn will report to Mr. Shabtai Adlersberg, President and CEO of the Company. Mr. Kahn joins AudioCodes from Strategy3i, a global consultancy that he founded to provide strategic counseling to world leading organizations. Previously, Mr. Kahn was Chief Strategic Officer of Ruder Finn International, one of the world’s largest and oldest independent global communications firms, and served as a director of investment banking at Maxim Group LLC, managing their Israel branch. Mr. Kahn will assume responsibility for the Company’s strategic business development initiatives and will work closely with Mr. Adlersberg on forging strategic partnerships and cooperation with world leading partners and customers in the telecom and mobile communications markets. “AudioCodes is fortunate to have someone of Jeff’s caliber with a vast global network of connections and experience joining our management team,” said Adlersberg. “I am looking forward to being able to tap into his vision and creativity on a daily basis. Jeff has worked with world class multinational corporations and governments worldwide and I am confident he will contribute to AudioCodes’ success in coming years”, said Mr. Shabtai Adlersberg, President and Chief Executive Officer at AudioCodes. AudioCodes Appoints Chief Strategy Officer
